DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ROBERT WALKER and TAMIKO WALKER,
                         Appellants,

                                      v.

                       U.S. BANK, N.A., ET AL.,
                              Appellees.

                              No. 4D19-1349

                         [December 12, 2019]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Barbara W. Bronis, Judge; L.T. Case
No. 2014CA000281 (BC).

  Robert Walker and Tamiko Walker, Port Saint Lucie, pro se.

   Zachary S. Foster of Quarles & Brady LLP, Tampa, Suzanne M. McLean
of Hinden, McLean & Arbeiter, P.A., Davie, and William P. Convey of
Shendell & Pollock, P.L., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

MAY, FORST, and KUNTZ, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.